DETAILED ACTION

Status of Application
This action is a Non-Final Rejection. This action is in response to the application filed November 22, 2019.
Claim 10 has been amended by preliminary amendment.
Claims 11-13 have been added by preliminary amendment.
Claims 1-13 are pending and rejected. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Note
As explained in the rejections, the claims are difficult to interpret. It appears that this may be due to the translation. Applicant should consider holding an interview prior to responding to this Office action in order to discuss the claims and advance prosecution.



Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
Claims 1 and 6 recite “and intelligent internal-connection electronic account.” The specification refers to this account throughout, but it does not describe it or explain what is meant by “intelligent internal-connection electronic.” 
Claims 6-8 recite the following modules: assignment module, association module, lookup module, recording module, transfer module, and clearing module. However, the Specification does not describe the modules themselves, but rather discusses them with respect to their function, similar to the claims. For example, it’s not clear whether they are software, hardware, or a combination. If they are hardware, the Specification should describe the hardware. If they are hardware and software, the algorithm should also be described.  To the extent that claims 10-13 recite these modules, they are similarly rejected. 
The claims as a whole are not sufficiently described in the Specification. For example, the Specification repeats the claim language, but does not describe the claimed features. Where the claims are indefinite under 35 U.S.C. 112(b) as described below, the limitations cannot be interpreted because there’s a lack of written description for those limitations. 



Claim Rejections - 35 USC § 112(b)
The following is a quotation 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
As explained below, there are several indefiniteness issues found within individual limitations. However, additionally, the claims as a whole are indefinite. Because the claims cannot be properly construed, there is not a clear invention that is being claimed. This issue may stem from the translation of the Specification. 
Claim 1 recites “receiving a registration request from a client, wherein the registration request carries identity information of the user, store information, and a bank account.” Claim 6 recites a similar limitation. This limitation states that the registration request carries a bank account. Because it’s not clear how a request can include an account, this limitation is indefinite. For purposes of examination, this limitation is interpreted to mean that the request includes information relating to a bank account. 
Claims 1 and 6 and a few dependent claims recite “intelligent internal-connection electronic account.” It is unclear what is meant by “intelligent internal-connection electronic account” and it is not defined in the Specification. For example, it’s not clear in what manner the account is “intelligent internal-connection.” Is it a bank account or some other type of account? For purposes of examination, “intelligent internal-connection electronic account” is interpreted as “account.” 
Claim 1 recites “feeding the intelligent internal-connection electronic account back to the client.” Claim 6 recites a similar limitation. It’s not clear what is meant by feeding an account back to the client. This language implies that a client provided an account which is being fed back to the client. However, the previous limitation states that the account is assigned to the user. What is being fed back to or provided to the client? 
Claims 1, 4, 5, 6, and 9 refer to a “pre-acquired overseas main account” and/or a “pre-acquired domestic main account.” It’s not clear what is meant by these terms and they are not described in the Specification. For example, it’s not clear what “pre-acquired” means in this context. Also, it’s not clear what makes an account a “main” account. For purposes of examination, these limitations are interpreted as “overseas account” and “main account.” 
Claims 1, 5, and 6 recite “an information item carried by the withdrawal request.” It’s not clear what is meant by “carried by the withdrawal request. Does this mean “included in the withdrawal request”? 
Claim 1 recites “recording a virtual transaction fund that is equal to the cross-border transaction amount into the target intelligent internal-connection electronic account, or, recording a virtual transaction fund that is equal to a predetermined withdrawal amount into the target intelligent internal-connection electronic account when there is the predetermined withdrawal amount in the withdrawal request.” Claim 6 recites a similar limitation. It’s not clear what is meant by this limitation. For example, it is not clear what action is occurring with respect to “recording a virtual transaction fund…into the target intelligent internal-connection electronic account.” Is a fund being created? Is data being stored? 
Claim 1 recites “calculating an actual fund-splitting amount based on the virtual transaction fund in the target intelligent internal-connection electronic account.” Claim 6 includes a similar limitation. It’s not clear what is meant by “actual fund splitting amount” or what is being split. In what manner is a fund being split and what makes it “actual”? 
Claim 10-13 include the same limitations as claim 1 and are similarly rejected. 
The dependent claims have similar issues. For example, claim 2 recites “wherein the actual fund-splitting amount is transferred into the target bank account from the target domestic main account, on the target overseas main account receiving the cross-border transaction amount of the target store and before the target domestic main account receiving the cross-border transaction amount.” It’s not clear what is occurring “on the target overseas mean account.” Regarding claim 3, it’s not clear whether amending the two recitations of “receiving” to “receives” would clarify this claim. 
Claim 10 is recited as follows: “10. A payment platform, wherein the fund-splitting platform according to claim 6 is integrated in the payment platform.” Claims 11-13 are similarly written. It appears that claims 10-13 are independent claims that reference claims 6-9, respectively. However, it’s unclear what 

The assignment module, association module, lookup module, recording module, transfer module, and clearing module in Claims 6-8 (and dependent claim 9 and claims 10-13 which include all of the limitations of claim 6) have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether these limitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it’s not clear whether these modules are software or whether they are placeholders for some combination of hardware and software. The Specification does not describe these modules except with respect to their functions. The boundaries of these claim limitations are ambiguous; therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a) Amend the claim to clearly invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting "means" or a generic placeholder for means, or by reciting "step." The "means," generic placeholder, or "step" must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b) Present a sufficient showing that 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function;
(c) Amend the claim to clearly avoid invoking 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d) Present a sufficient showing that 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.



Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 


Claims 1-13 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).). 

2019 PEG Step
Analysis of Claims 1-13
Step 1: Does the Claim Fall Within a Statutory Category?
Yes, with respect to claims 1-5, which recite a method and, therefore, are directed to the statutory class of process. 
No, with respect to claims 6-9, which recite several modules. The specification does not describe these modules, so the broadest reasonable interpretation includes software per se. Therefore, claims 6-9 are rejected as software per se. However, in case the claims are amended to make them statutory, the full 101 analysis of these claims is included below.
No, with respect to claims 10-13. As described in the 112(b) rejection, it’s not clear what is being claimed in claims 10-13. The broadest reasonable interpretation of these claims appears to include a payment platform with no structural limitations. Therefore, these claims do not fall within a statutory category. If claims 10-13 are interpreted to include all of the limitations of claims 6-9, respectively, then, like claims 6-9, claims 10-13 are software per se. However, in case the claims are amended to make them statutory, the full 101 analysis of these claims is included below. 
Step 2A, Prong 1: Is a Judicial Exception Recited? 
Yes. But for the recited additional elements (i.e., computer related components such as “electronic account,” “assignment module,” “association module,” “lookup module,” “recording module,” “transfer module,” and “clearing module.”), the claims as a whole recite a method of organizing human activity. The claims are directed to a method for transferring funds. This type of method of organizing human activity is a fundamental economic practice and/or commercial interaction similar to sales activities or behaviors and business relations. Thus, the claims recite an abstract idea. 
Step 2A, Prong 2: Is the Abstract Idea Integrated into a Practical Application?
No. The claims as a whole merely use a computer as a tool to perform the abstract idea. Here, a computer is being used as a tool to perform a funds transfer. The claimed computer components are recited at a high level of generality and are merely invoked as tools to implement the transfer using the secondary transfer source. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, there is no improvement to 

No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claim, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using a computer cannot provide an inventive concept. Therefore, the claim does not provide an inventive concept.
Dependent Claims 
The dependent claims do not include any new additional elements. Therefore, the dependent claims are similarly analyzed and rejected.  


As such, the claims are not patent eligible.





Other Relevant Prior Art
Even though a search of the prior art was performed, the search might have missed relevant prior art because the claims could not be properly construed. If the claims are clarified, an additional full search of the art will be required. The following are potentially relevant prior art references that was found.
Schulz, U.S. Patent App9lication Publication Number 2008/0195537 A1. This reference teaches the management of foreign payments in an international ACH. An originating depository financial institution creates an ACH item designating a fixed amount of foreign currency to be credited to a receiving depository financial institution. 
Singh, U.S. Patent Application Publication Number 2017/0262824 A1. This reference teaches a method and system facilitating the dispensing of foreign currency from a foreign ATM. The foreign currency is maintained by a financial institution that participates in the international monetary exchange system. Figure 3 shows a user having two foreign currency accounts that are in different countries. 
Lindbom et al., U.S. Patent Application Publication Number 2012/0089508 A1. This reference teaches a system for currency or inter-currency transfers. An intermediate broker operates between service providers so that the transfer can be separated into two local e-money transactions. Figures 3(a) and 3(b) show transfers. 
“Linking interbank payment systems across borders and currencies: how easy is it,” MI Forum 2016, Geneva, (September 27, 2016). This reference teaches cross border transactions. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571)270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson, can be reached at 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698